Citation Nr: 9911061	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-operative right knee disorder, currently evaluated as 30 
percent disabling.  



WITNESSES AT HEARING ON APPEAL

The veteran and her husband



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1984 to April 
1985.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision of the 
RO which reduced the rating for the veteran's service-
connected post-operative right knee disorder from 30 to 10 
percent.  

By decision dated in January 1998, the Board restored the 30 
percent rating for the veteran's service-connected post-
operative right knee disorder and remanded the issue of 
entitlement to an increased rating for the disorder for 
further development by the RO.  

In addition, in the January 1998 Board decision it was noted 
that the veteran had appeared to raise the issue of service 
connection for a right hip disorder, as secondary to the 
service-connected post-operative right knee disorder.  The 
evidence of record also seems to indicate that the veteran 
wishes to assert a claim of service connection for a low back 
condition, as secondary to the service-connected right knee 
disability.  As these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2. The veteran's service-connected right knee disability is 
shown to be manifested by symptomatology productive of a 
level of functional loss caused by pain which more nearly 
approximates a level of disablement consistent with 
limitation of extension to 30 degrees.  


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the service-connected post-operative right knee disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits for her service-connected right knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the residuals of the veteran's 
right knee disorder.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
discussed hereinbelow.  


I.  Facts

The veteran contends that her right knee condition is more 
disabling than as currently rated.  

The veteran underwent a VA examination of her right knee most 
recently in October 1998.  At that time, she reported having 
experienced some discomfort over the lateral aspect of her 
knee, where one screw was backing out from a previous 
anterior cruciate ligament repair, for the past year or two.  

According to the veteran, the area had been feeling much 
better since the removal of the screw the previous spring.  
She related current complaints of pain in the anterior part 
of the knee around the medial area of the cartilage and the 
patella.  She was noted to walk with a limp and to be limited 
in terms of physical activity.  She also reported feeling 
pain around her hip and indicated that her right leg seemed 
slightly longer than her left, thus throwing her pelvis off 
balance.  

The physical examination of the right knee revealed the 
presence of two well-healed scars from the anterior cruciate 
ligament repair.  The arthroscopic ports were also noted.  
Range of motion was registered as flexion to 118 degrees, 
extension to -20 degrees.  A distinct discrepancy in the 
length of the legs was noted, with the right being longer 
than the left.  There was no evidence of instability; both 
Lachman test and the drawer test were negative.  However, 
medial and lateral valgus and varus stress was noted to have 
produced pain along the joint lines.  

Based on the evaluation, the examining physician rendered 
diagnoses of status post anterior cruciate ligament repair, 
status post arthroscopic examination with removal of meniscus 
and degenerative joint disease.  He further opined that it 
was entirely possible that if fatigued or stressed by 
activities such as standing or walking for long periods of 
time, the veteran may register less range of motion, 
comparatively, due to pain.  Diagnostic studies performed in 
conjunction with the examination confirmed the presence of 
mild degenerative changes, as well as minimal joint space 
narrowing, particularly involving the femora-patellar 
compartment.  


II.  Analysis 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected right knee disability is 
currently rated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, for limitation of motion.  A 
30 percent rating is assignable for limitation of extension 
to 20 degrees.  Id.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray study, 
is deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no compensable 
limitation of motion.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592-93 (1991), Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  A 30 percent evaluation is assignable for 
limitation of extension to 20 degrees and limitation of 
flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  Evaluations of 40 and 50 percent require 
limitation of extension to 30 and 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Most recent VA examination of the veteran's right knee 
revealed extension limited to 20 degrees and flexion limited 
to no more than 118 degrees.  The Board must address whether 
the veteran's right knee disability warrants compensation 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

Although the veteran's arthritis is documented by x-ray 
studies, there is no medical evidence attributing any 
functional loss to pain or showing weakness, fatigability or 
incoordination resulting from the right knee disability.  As 
noted hereinabove, medial and lateral varus and valgus stress 
produced pain along the joint lines.  

Furthermore, the examining physician opined that if fatigued 
or stressed by activities such as standing or walking for 
long periods of time, it was entirely possible that the 
veteran might register less range of motion, comparatively, 
due to pain.  In light of this evidence, the Board finds that 
the level of functional loss more nearly approximates a level 
of impairment consistent with limitation of extension to 30 
degrees.  Hence, the evidence supports the assignment of a 40 
percent evaluation for the veteran's service-connected post-
operative right knee disability.  38 C.F.R. § 4.45.  

In July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  O.G.C. Prec. 23-97 
(Jul. 24, 1997).  Here, the medical evidence indicates that 
the veteran has arthritis of the right knee.  Thus, separate, 
compensable ratings pursuant to Diagnostic Codes 5003 and 
5257 may be warranted.  

A rating of 10 percent is assigned for slight impairment of 
the knee due to recurrent subluxation and lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 
percent disability rating requires moderate impairment of the 
knee due to recurrent subluxation or lateral instability and 
a 30 percent evaluation requires severe impairment of the 
knee.  Id.  

The veteran's primary complaint involving the right knee is 
that it is painful in the anterior part of the knee around 
the medial area of the cartilage and the patella.  Based on 
the findings of the most recent VA examination, which 
revealed no evidence of instability, the veteran would not be 
entitled to a compensable evaluation under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  




ORDER

An increased rating of 40 percent for the service-connected 
post-operative right knee disability is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

